Order entered November 15, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01261-CV

                          EPHRAIM MCGUIRE-SOBRINO, Appellant

                                                 V.

                              TX CANNALLIANCE LLC, Appellee

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-05476-2019

                                             ORDER
          Before the Court is appellant’s November 13, 2019 motion to extend time to file his brief

on the merits. We GRANT the motion and ORDER the brief be filed no later than December 3,

2019. We caution appellant that further extension requests will be disfavored in this accelerated

appeal.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE